Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 1 of 11
                                                                    1




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

 ***************************

 FRACTUS, S.A.,
          Plaintiff

 vs.                                   Case No. 1:18-mc-91395-PBS

 IDC RESEARCH, INC.,
          Defendant

 ***************************


                     TRANSCRIPT OF MOTION HEARING
                BEFORE THE HONORABLE MARIANNE B. BOWLER
                       AT BOSTON, MASSACHUSETTS
                         ON OCTOBER 30, 2018


 APPEARANCES:

 For the Plaintiff:
 Lucas I. Silva, Esquire
 Foley & Lardner, LLP
 111 Huntington Avenue, Suite 2500
 Boston, Massachusetts 02199
 617-342-4000

 Guillermo A. Alarcon, Esquire
 Susman Godfrey, LLP
 1000 Louisiana, Suite 5100
 Houston, TX 77002
 713-653-7828




 Transcriber:    Karen M. Aveyard,
                 Approved Federal Court Transcriber

       -----------------------------------------------------

                           TRANSCRIPTION PLUS
                             1334 ELM STREET
                    LEOMINSTER, MASSACHUSETTS 01453
                             (978) 466-9383
                         k.aveyard@comcast.net
Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 2 of 11
                                                                 2




 APPEARANCES (continued):

 For the Defendant:
 David Bliss Wilson, Esquire
 Hirsch Roberts Weinstein
 24 Federal Street, 12th Floor
 Boston, Massachusetts 02110
 617-348-4314

 Leigh A. Mills, Esquire
 International Data Group
 5 Speen Street, 3rd Floor
 Framingham, Massachusetts 01701
 508-988-6727
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 3 of 11
                                                                               3




 1                             P R O C E E D I N G S

 2

 3              THE CLERK:    The United States District Court for the

 4    District of Massachusetts is now in session, the Honorable

 5    Marianne B. Bowler presiding.       Today is October 30, 2018.    The

 6    case of Fractus, S.A. versus IDC Research, Inc., Miscellaneous

 7    Case 18-91395, will now be heard before the Court.

 8              Will counsel please identify yourselves for the

 9    record.

10              MR. SILVA:    Good afternoon, your Honor.       On behalf of

11    the movant, Fractus, Luke Silva of Foley & Lardner.

12              THE COURT:    Thank you very much.

13              MR. SILVA:    And Guillermo Alarcon from Susman Godfrey.

14              MR. ALARCON:    Good afternoon, your Honor.

15              THE COURT:    Thank you very much.

16              MR. WILSON:    Your Honor, David Wilson from Hirsch

17    Roberts Weinstein here in Boston, and inhouse counsel from IDC,

18    Leigh Mills.

19              THE COURT:    Thank you very much.

20              Well, we're here for Docket Entry No. 1, which is

21    plaintiff's Motion to Compel.       My way of going through this is

22    to have you go through the items one by one, tell me what

23    you're looking for, you tell me why you don't to produce, and

24    then I'll make a decision.

25              (Pause.)
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 4 of 11
                                                                            4




 1              THE COURT:    Don't all jump at once.

 2              MR. ALARCON:    Your Honor, I don't know if you have a

 3    copy of the motion in front of you.

 4              THE COURT:    I have all the papers, yeah.

 5              MR. ALARCON:    I have a copy where I've highlighted the

 6    ones that are still -- that we think are unresolved.

 7              THE COURT:    Well, you can tell me by number.

 8              MR. ALARCON:    Okay.

 9              (Pause.)

10              MR. ALARCON:    Your Honor, the first one is Request

11    No. 1, which asks for documents relating to IDC's calculations

12    of the accused products.      I guess I should say at this time we

13    had originally requested documents related to all 42 of the

14    products that have been accused in the underlying litigation.

15    Through negotiations we've limited that to ten items.

16              So the requests that remain outstanding, there are six

17    of them, all sort of relate to that.        It's communications and

18    documents related to IDC's sources, and its internal

19    communications about its calculations.

20              THE COURT:    Alright.    Let me hear from your brother.

21              MR. WILSON:    Thank you, your Honor.

22              Your Honor, IDC has a product, a tracker product, that

23    deals with market, vendor and forecasting --

24              THE COURT:    You can sit.

25              MR. WILSON:    -- and in this case, specifically, I
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 5 of 11
                                                                           5




 1    think what Fractus is looking for is our worldwide quarterly

 2    mobile phone tracker, which we put that information out every

 3    quarter, and both ZTE and Fractus are clients ours and we give

 4    them that information.      So they have that information.

 5                What they are asking us to do though is to give them

 6    all the backup for how we actually calculate that information,

 7    and we have analysts, very experienced analysts, that get

 8    information from four sources:       Supply side, from our channel

 9    partners, from demand side research, and then also additional

10    secondary sources.     We take all that and the analysts, based on

11    their experience, they put together and come out with these

12    estimated numbers and forecasts.

13                These two parties, Fractus and ZTE, are in some type

14    of patent litigation, and apparently the numbers that we've

15    come out with are different than the numbers that ZTE has come

16    out with.    I think Fractus admits in the papers we're a

17    recognized source.     They even cite to, in the first paragraph

18    of their reply to the Ericsson case, where we were recognized

19    by some other judges.

20                I do say, in the Ericsson case, we supplied that

21    information.    Ericsson came to us, asked for permission.      We

22    gave them permission to use those numbers that they purchased

23    from us.    But they didn't ask us for any of the backup, and

24    we've never given the backup in how we calculate that to

25    anybody.    So they're essentially asking us to turn over our
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 6 of 11
                                                                              6




 1    proprietary trade secret information that companies pay us

 2    millions of dollars a year for and that's why we're really

 3    here.

 4              And to the credit of Fractus, we have had

 5    negotiations.     We've been able to narrow this.      But the bottom

 6    line is we don't want to give away our proprietary method for

 7    making these calculations.

 8              THE COURT:    That sounds pretty reasonable to me.

 9              Why shouldn't I accept your brother's argument?

10              MR. ALARCON:    Well, your Honor, we know that IDC is

11    not getting its numbers from ZTE.       Nonetheless, IDC has been

12    recognized as a reliable source, and it's reliability has been

13    put at issue in this litigation.

14              Therefore, the backup information that it uses is

15    relevant to the case and it's not something we can get from any

16    other source.     It's something we need, given the huge

17    discrepancy between IDC and ZTE's numbers.

18              As for the --

19              THE COURT:    Have you taken any depositions?

20              MR. ALARCON:    Of ZTE, your Honor?      Yes.

21              THE COURT:    Well, I'm not convinced you need it at

22    this time, so denied.

23              Next.    Next request.

24              MR. ALARCON:    Well, the next request is Request No. 5.

25    It relates to all communications between IDC and third parties
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 7 of 11
                                                                            7




 1    that have the sales numbers for the ten accused products that

 2    we're requesting.

 3              THE COURT:    Again?

 4              I'll hear from your brother.

 5              MR. WILSON:    So here, if I understand the request

 6    correctly, your Honor, is they're looking for -- and I'm not

 7    sure they understand, but they think that we're just -- we go

 8    to somebody and say give us your sales data, and that's really

 9    not the way it happens.      We gather forecasting from supply

10    side, we look at channel partners, we do our demand side

11    research, and we look at our own forecasting to come up with

12    those numbers.

13              So, again, I think it's not as simple as the request

14    portrays it.    Again, it's really looking at the proprietary way

15    that we go about gathering the information.

16              THE COURT:    Well, I have to agree.      I mean, you're

17    looking for proprietary information here.        It's just not that

18    simply produced.

19              MR. ALARCON:    Well, your Honor, we're asking for that

20    and for the underlying data.

21              THE COURT:    You want it all.

22              MR. ALARCON:    I believe this particular request is

23    more specific towards the underlying data which would not be

24    trade secrets or proprietary because it's something they're

25    getting from third parties.
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 8 of 11
                                                                        8




 1              And with respect to the trade secrets and proprietary

 2    information --

 3              THE COURT:    You've had a meet and confer?

 4              MR. ALARCON:    Yes.

 5              THE COURT:    Yeah.

 6              MR. ALARCON:    With respect to that, we just don't know

 7    enough about their sources, so, I mean, some of these --

 8              THE COURT:    Well, have you deposed them?

 9              MR. ALARCON:    IDC?

10              THE COURT:    Yeah.

11              MR. ALARCON:    No, your Honor.

12              THE COURT:    Well, isn't that the place to start?

13              MR. ALARCON:    Well, yes, we could have, but our

14    position is that a deposition would have been more fruitful if

15    we had the underlying documents.       We could get --

16              THE COURT:    I think the best way to proceed is to have

17    a deposition, see what you can get, and then come back and

18    renew these requests if you don't have what you need.

19              MR. ALARCON:    We would be amenable to postponing these

20    proceedings so that we could take a deposition of an IDC

21    representative.

22              THE COURT:    Alright.    You can provide the right

23    person.   You know, it may be that you instruct them not to

24    respond to certain things, but I think at least it might be

25    able -- he might be able to tease out some information that
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 9 of 11
                                                                             9




 1    would be helpful.

 2              MR. WILSON:    So, your Honor, maybe on the timing on

 3    this too, they're compelling -- they're trying to get the

 4    information from ZTE and ZTE has objected to that, and they're

 5    sort of fighting through that.       We feel like we're the third

 6    party sitting here getting sort of caught between these two

 7    giants that are having this patent fight.

 8              Is it possible that maybe they first work through

 9    their discovery with ZTE, and then if still there's --

10              THE COURT:    What is your discovery schedule in the

11    case in chief?

12              MR. ALARCON:    Your Honor, the case just got

13    transferred before fact discovery had closed.         We're not sure

14    what's going to happen.      We just got assigned a new judge.

15              We do have --

16              THE COURT:    So is fact discovery technically closed at

17    this time?

18              MR. ALARCON:    Well, we have --

19              THE COURT:    In which case this motion is

20    inappropriate.

21              MR. ALARCON:    Well, we have pending Motions to Compel.

22    We had a deadline to file Motions to Compel and this --

23              THE COURT:    And what was that deadline?

24              MR. ALARCON:    It was September -- it was

25    mid-September.    It was this -- I don't remember the exact date,
     Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 10 of 11
                                                                           10




 1    but this motion was filed within the deadline.

 2               THE COURT:    Well, the deadline is important to me.

 3    You should know that.      Look at your -- you must have it in your

 4    notes someplace.

 5               MR. ALARCON:    I believe it was...

 6               (Pause.)

 7               MR. ALARCON:    September 17th, your Honor.

 8               THE COURT:    On the day you filed the motion.

 9               MR. ALARCON:    Yes.

10               THE COURT:    Alright.   Well, I would say the motion is

11    denied without prejudice at this time.        It can be renewed if

12    discovery is opened up so that you can take a deposition.        But

13    if you didn't take the deposition prior to this date and you

14    don't get more discovery, I think you might be out of luck.

15               So denied without prejudice at this time.

16               MR. WILSON:    Thank you, your Honor.

17               THE COURT:    You're welcome.

18

19               (The hearing was concluded.)

20

21

22

23

24

25
Case 1:18-mc-91395-PBS Document 23 Filed 11/05/18 Page 11 of 11
                                                                  11




                        C E R T I F I C A T I O N



            I, Karen M. Aveyard, Approved Federal Court

 Transcriber, do hereby certify that the foregoing transcript,

 consisting of 10 pages, is a correct transcript prepared to the

 best of my skill, knowledge and ability from the official

 digital sound recording of the proceedings in the

 above-entitled matter.




 /s/ Karen M. Aveyard

 Karen M. Aveyard



 November 2, 2018

 Date
